Title: Thomas Jefferson to Charles Yancey, 21 May 1810
From: Jefferson, Thomas
To: Yancey, Charles


          
            Sir
             
                     Monticello 
                     May 21. 10.
          
          Immediately on the reciept of your letter I wrote to mr Scott the marshal of the state, according to your request, but it appears there had been a previous appointment, by the letter now inclosed to you. with my regrets at this unsuccesful endeavor to gratify your wishes, accept the assurance of my respect
        